DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Information Disclosure Statement
2.           The information disclosure statements (IDS) were submitted on the following: 03/31/2021. The submissions is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

  					  Election/Restrictions
3.	Applicant’s election without traverse of claims 1-10, in the reply filed on 11/04/2022 is acknowledged. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 8-10 is/are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Bhagavat et al., US 2019/0326273 A1.

Claim 1. Bhagavat et al., disclose a power electronics module (such as the one in fig. 5), comprising: 
-a glass layer (item 215 made of glass layers 217/219, [0033]) with one or more vias extending through the glass layer and having an electrically and thermally conductive material (item 205/210) disposed within the one or more vias (as seen in the structure of fig. 5); 
-a power electronic device (item 25) directly bonded to a first surface (top surface) of the glass layer; 
-and a cooling structure (item 145) thermally coupled to a second surface (bottom surface) of the glass layer.

Claim 8. Bhagavat et al., disclose the power electronics module of claim 1, wherein the cooling structure (145) is bonded directly to the second surface of the glass layer (e.g. bottom surface of 215, fig. 5).

Claim 9. Bhagavat et al., disclose the power electronics module of claim 1, wherein the power electronic device is a Si or SiC power electronic device. This would read through [0030] wherein is disclosed that the dummy component 110 can be a substrate of silicon, germanium, or other type of semiconductor. 

Claim 10. Bhagavat et al., disclose the power electronics module of claim 1, wherein the cooling structure is at least one of a heat sink, a heat pipe, a vapor chamber, or a cold plate. This would read through [0033] wherein is disclosed that metallization stack 145 are cooled and the bond pads 210 and 205 contract thermally.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
7. 	Claims 4-7 are rejected under 35 U.S.C. 103 as being un-patentable over Bhagavat et al., US 2019/0326273 A1., in view of Miyazaki et al., (US 2010/0066970 A1). 

Claim 4. Bhagavat teaches the power electronics module of claim 1, but does not specify wherein a thickness of the glass layer is about 100 microns or less.
However, [0043] of Miyazaki et al., discloses a flexible glass fiber (item 24) having a 100 .mu.m in thickness Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the thickness of the glass layer of Miyazaki et al., to transmit high frequency signals that are demanded by today's industry standards. 

Claim 5. Bhagavat teaches the power electronics module of claim 1, but does not specify wherein the glass layer is a flexible glass having a modulus of elasticity of 70 GPa or less. 
However, [0044] of Miyazaki et al., discloses that the back surface of the thin-film transfer subject substrate 22 is coated, at a uniform thickness, with the adhesive layer 23 whose elasticity modulus is in the range of 1.0.times.10.sup.3 to 2.1.times.10.sup.4 Pa at 80.degree. C. and which is transparent (transmittance: 85% or more for all light). The thin-film transfer subject substrate 22 is bonded to the front surface of the transfer destination substrate 24 with the adhesive layer 23. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the modulus of elasticity of the glass layer of Miyazaki et al., to determine the resistance of the glass to any change in its shape when a force is applied on it.   

Claims 6-7. Bhagavat teaches the power electronics module of claim 1, but does not specify wherein a coefficient of thermal expansion (CTE) of the glass layer with the one or more vias is 10 or less (claim 6), and wherein the CTE is 5 or less (claim 7). 
However, [0047] of Miyazaki et al., discloses the back surface of the thin-film transfer subject substrate 22 is coated with the adhesive layer 23 whose elasticity modulus is in the above range and the thin-film transfer subject substrate 22 is bonded to the front surface of the transfer destination substrate 24 with the adhesive layer 23. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a coefficient of thermal expansion (CTE) of the glass layer with the one or more vias is 10 or less to provide a highly reliable flexible display device.

         Allowable Subject Matter
8.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising an electrode layer disposed between the second surface of the glass layer and the cooling structure, wherein the electrode layer is electroplated to the glass layer.
(B).         Claim 3 is also allowable subject matter, as dependent of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899